Citation Nr: 0126720	
Decision Date: 11/26/01    Archive Date: 12/03/01

DOCKET NO.  01-08 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the RO in St. Petersburg, Florida, committed clear 
and unmistakable error (CUE) when, in a decision entered on 
August 17, 1995, it denied service connection for coronary 
artery disease with angina, status post myocardial 
infarction.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978 in the United States Navy and various periods of 
active and inactive duty for training in the National Guard 
to include relevant active duty from approximately August 
1992 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that no revision 
was warranted in the August 17, 1995 decision to deny service 
connection for coronary artery disease with angina, status 
post myocardial infarction.  The veteran subsequently 
perfected this appeal.


FINDINGS OF FACT

1. In August 1995, the RO denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease with angina, status post myocardial infarction; 
the veteran did not file a timely appeal.

2. The correct facts, as they were known at the time, were 
before the RO in August 1995.

3. The RO correctly applied the statutory and regulatory 
provisions extant in August 1995.


CONCLUSION OF LAW

The August 17, 1995 RO decision does not contain CUE.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Id.  

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.  Id.

The veteran's claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction 
was denied by the RO in August 1995.  The veteran filed a 
timely notice of disagreement but did not perfect an appeal.  
The statement of the case (SOC) was mailed on October 26, 
1995 and there is a notation on the letter that it was re-
mailed November 24, 1995.  In August 1997, the veteran 
submitted a statement indicating that she had never received 
an SOC in response to her notice of disagreement.  The Board 
notes, however, that the SOC was sent to the veteran at her 
address of record, which was listed on her original claim as 
well as her notice of disagreement.  There is no evidence in 
the claims folder to indicate that the letter was returned to 
VA.

The law requires that VA mail a notice and absent clear 
evidence to the contrary, presumes the regularity of the 
administrative process.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  A statement of non-receipt, standing 
alone, is not sufficient to rebut the presumption of 
regularity.  Id. at 274.  In this case, there is nothing to 
indicate that the letter was not received other than the 
veteran's statement.  As such, the presumption of regularity 
is not rebutted and the veteran is presumed to have received 
the SOC.  Accordingly, the Board finds that the veteran did 
not file a timely appeal and therefore, the August 1995 
decision is final. 

Thereafter, in August 1998, the veteran requested to reopen 
her claim and submitted additional medical evidence.  Rating 
decisions dated June 1999 and July 1999 denied her request.  
The veteran did not timely perfect an appeal of this issue 
and therefore, it is not before the Board.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).  In order for CUE to exist, the Court has 
stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is the kind of legal or factual error that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  

In order to determine whether the August 1995 rating decision 
contained CUE, a review of the law and evidence which was 
before the rating board at the time of the prior adjudication 
must be undertaken.  See Damrel, supra.  

Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred conincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1995).  

When evaluating entitlement to service connection, the 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are reported 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1995).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1995).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.  

When a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1995).

The veteran does not appear to dispute the facts in evidence 
at the time of the RO's August 1995 decision.  The record at 
that time included an October 1993 Evaluation of Relationship 
of Medically Disqualifying Illness to LOD Incident September 
1992 by Dr. Charles E. King, Jr.  According to this report, 
the veteran was seen for chest pain on September 3, 1992, 
during a period of service from August 3, 1992 to October 2, 
1992, in support of Hurricane Andrew relief.  She underwent 
evaluation at Jackson Memorial Hospital which revealed no 
evidence of acute heart damage by both cardiac enzyme and 
cardiac echo criteria.  Stress test was negative for 
ischemia.  The veteran was returned to duty and no further 
problems were reported during her period of active duty.  

After release from active duty, the veteran developed chest 
pain and was admitted to Florida Hospital on October 24, 
1992.  Serial enzymes and EKG's were obtained.  The EKG's 
confirmed the occurrence of an infradorsal myocardial 
infarction and enzymes were also positive for a myocardial 
infarction.  At the time of admission, the veteran was 12 
weeks pregnant.  This posed a difficult situation and it was 
elected not to proceed with any measures that would 
jeopardize the health of the fetus.

The veteran's condition after her heart attack was 
complicated by the loss of a 16-17 week fetus.  She was 
eventually medically disqualified from the National Guard.  
Per Dr. King's report, the September 1992 episode of chest 
pain was in the line of duty (LOD).  The assessment was as 
follows:

The ischemic heart disease in this 38 
year old smoking subject with underlying 
elevated cholesterol and kidney disease 
was building up for a period of time 
prior to her active service.  Events 
occurring during her active duty service 
3 August to 2 October 92 did not lead to 
an aggravation of her condition, which 
existed prior to service (EPTS), in that 
no evidence for heart damage was seen on 
the tests performed 3-4 September 92....  

The record also contains a May 1994 report from Dr. H.B. 
Karunaratne.  According to this report, the veteran came 
under Dr. Karunaratne's care on October 24, 1992 at which 
time she was having an acute inferodorsal myocardial 
infarction.  Cardiac catheterization revealed that she had 
suffered significant myocardial infarction with severe 
inferolateral posterolateral and inferoapical hypokinesis.  
She had total occlusion of the first obtuse marginal branch 
of the circumflex coronary artery and a 30 percent short 
segmental stenosis of the proximal right coronary artery.  

It was Dr. Karunaratne's conclusion that her first episode of 
chest pain occurred while on active duty in September 1992 
and that this was an episode of unstable angina or 
preinfarction angina with ST T wave changes.  It was his 
opinion that the September 1992 episode was the first 
manifestation of an anginal episode which subsequently led to 
her myocardial infarction the following month.  

In the present case, the veteran asserts that the RO's August 
1995 decision is clearly and unmistakably erroneous for the 
following reasons:  1) that the RO incorrectly evaluated the 
evidence of record; 2) that the RO failed in its duty to 
assist; and 
3) that the RO misapplied the regulations relating to the 
presumption of soundness and aggravation.

Regarding the evaluation of the evidence of record, the 
veteran's argument amounts to an expression of disagreement 
with how the RO weighed or evaluated the facts before it.  
She specifically contends that great weight was placed on the 
statement of the National Guard doctor, Dr. King, and that 
there was no consideration given to the opinion of her 
private cardiologist, Dr. Karunaratne.  Despite the veteran's 
disagreement, simply alleging CUE on the basis that the 
previous adjudication improperly weighed or evaluated the 
evidence does not rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The veteran also suggests that the RO failed to apply the 
reasonable doubt doctrine.  In the August 1995 rating 
decision, the RO indicated that the rule regarding reasonable 
doubt did not apply because the preponderance of the evidence 
was unfavorable.  Balancing the positive and negative 
evidence clearly involves weighing and evaluating and 
therefore, is not CUE.  Id.

Regarding the veteran's contention that consideration was not 
given to Dr. Karunaratne's opinion, the Board notes that 
reports from Dr. Karunaratne for the period 11/18/92 to 
8/25/94 were considered in the August 1995 rating action.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "absent specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination ... must be presumed to have 
been reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed."  Gonzales v. West, 
218 F.3d 1378, 1381 (Fed. Cir. 2000).  

The veteran also asserts that VA failed in its duty to assist 
in that she was never provided a VA examination.  The Court 
has determined that a breach of the duty to assist cannot 
form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Breach of the duty to assist results in an 
incomplete record rather than an incorrect record.  Id. at 
384. 

In her claim of CUE, the veteran cites various regulations 
dealing with the presumption of soundness and aggravation.  
The veteran specifically contends that "[a]ll facts and 
medical evidence of cardiac specialist clearly indicate that 
[her] coronary artery disease began or at least was 
aggravated while serving upon active duty."  Basically, the 
veteran's argument appears to be that her coronary artery 
disease was incurred during active duty and that even if it 
existed prior to service, it was aggravated during active 
duty and that this was clearly substantiated by the medical 
evidence of record.

As indicated, a veteran is presumed sound except as to noted 
defects.  See 38 C.F.R. § 3.304(b) (1995).  The veteran's 
service medical records from her first period of service do 
not document any cardiovascular defects.  Regarding the 
veteran's National Guard service medical records, the Board 
notes that the RO requested these records directly from the 
veteran's National Guard unit and also requested that the 
veteran obtain them.  The RO was later notified that the 
records had been transferred to St. Louis.  Subsequently, the 
veteran sent the RO a letter which indicates that she had 
requested that the National Personnel Records Center (NPRC) 
send the records directly to the RO.  The record does not 
contain any examination in connection with the veteran's 
period of active duty beginning August 1992; however, 
assuming no cardiovascular defects were noted, the veteran is 
entitled to the presumption of soundness.  

In the August 1995 rating decision, the RO determined that 
the veteran's heart condition preexisted service and was not 
permanently aggravated.  It based this finding on the October 
1993 report of Dr. King.  

To rebut the presumption of soundness, there must be clear 
and unmistakable evidence that a condition existed prior to 
service.  See Kinnaman v. Principi, 
4 Vet. App. 20 (1993).  If the veteran's condition is first 
diagnosed while in service, the burden of proof is on the 
government to rebut the presumption of soundness and this 
burden is a "formidable one."  Id. at 27.  

In Miller v. West, 11 Vet. App. 345 (1998), the Board 
determined that the presumption of soundness had been 
rebutted based on medical reports that the veteran's 
condition preexisted service.  The Court stated that "[a] 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Id. at 348.

The Federal Circuit has concluded that while contemporaneous 
clinical evidence or recorded history is often necessary to 
rebut the presumption of soundness, there is no law requiring 
such evidence and when "a later medical opinion is based on 
statements made by the veteran about the preservice history 
of his condition, contemporaneous clinical evidence and 
recorded history may not be necessary." Harris v. West, 203 
F.3d 1347, 1351 (Fed. Cir. 2000).

As indicated, at the time of the 1995 rating decision, the 
record contained Dr. King's October 1993 report which 
determined that the veteran's condition pre-existed service 
and was not aggravated during service.  Dr. King noted the 
length of her service (approximately 2 months) and the onset 
of the heart attack shortly after the termination of this 
period of service (about three weeks).  The report 
specifically discussed the veteran's history of kidney 
disease (IgA nephritis) and smoking 1/2 to 11/2 packs per day as 
risk factors for ischemic heart disease.  The determination 
that her coronary artery disease existed prior to service 
appears to be based on her risk factors, her medical history, 
the length of her service and the nature of the 
cardiovascular disease.  

The Board acknowledges that the record contained the May 1994 
opinion of Dr. Karunaratne which indicates that the September 
1992 episode was the first manifestation of an anginal 
episode which subsequently led to her myocardial infarction 
the following month.  Dr. Karunaratne did not indicate that 
cardiovascular disease did not pre-exist service, only that 
the chest pain was the initial manifestation.  In considering 
both opinions, the Board finds that the RO had a rational 
basis for its decision and did not commit CUE in finding that 
the veteran's condition pre-existed service.  

As discussed, the RO determined that the veteran's condition 
was not permanently aggravated during her period of active 
duty.  Dr. King's report addressed the issue of aggravation 
and indicated that the chest pain occurring during active 
duty did not aggravate her condition.  This conclusion is 
based on the fact that there was no evidence of heart damage 
on the tests performed in September 1992.  Additionally, the 
veteran apparently finished out her active duty without 
further problems.  Based on the medical evidence, the Board 
does not find that the RO misapplied the regulations 
regarding aggravation.

Moreover, assuming that the veteran's alleged error was 
substantiated and that the medical evidence in the record did 
not constitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundness, the result of the RO's 
August 1995 decision would not have been manifestly 
different.  Even affording the veteran the presumption of 
soundness prior to her entering active duty in August 1992, 
the record at the time of the August 1995 rating decision did 
not contain medical evidence that coronary artery disease had 
its onset during this period of active duty.  

The evidence of record indicates that while on active duty in 
September 1992, the veteran was treated for chest pain and 
underwent a cardiac workup which was apparently negative.  
While Dr. Karunaratne's report suggests that the September 
1992 episode was the first manifestation of an anginal 
episode, it does not suggest that any cardiac disease had its 
onset or was permanently aggravated during this brief period 
of active duty.  The veteran's myocardial infarction and 
diagnosis of coronary artery disease was not until after her 
period of active duty and therefore, service connection was 
not warranted.

In considering whether her coronary artery disease was 
incurred during active duty, the Board notes that a chronic 
disease can be considered to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a) (1995).  
Cardiovascular-renal disease is considered a chronic disease.  
38 C.F.R. § 3.309(a) (1995).  In order for a chronic disease 
to be service connected under § 3.307, the veteran must have 
served 90 days of active continuous service during a period 
of war or after December 31, 1946, and the disease must have 
become manifest to a degree of 10 percent or more within 1 
year.  38 C.F.R. § 3.307(a)(1), (3) (1995).  The evidence of 
record indicates the veteran was called to active duty for a 
period of approximately no more than two months.  Therefore, 
this provision is not applicable.

In conclusion, the Board finds that the veteran has failed to 
identify CUE in the August 1995 RO decision.  In making this 
conclusion, the Board acknowledges the veteran's claim that 
she sent a copy of her claims folder to Malvy Solomon, M.D., 
M.P.H., at the VA central office in Washington, DC.  The 
veteran further asserts that she requested a medical opinion 
and was informed that CUE was committed in the August 1995 
rating decision.  The claims folder does not contain any 
documentation of this assertion.  However, as indicated, a 
determination of CUE must be made on the record at the time 
of the decision.  See Damrel, supra.  Any such medical 
opinion was not of record at the time of the August 1995 
decision and therefore, is not relevant for the purposes of 
this CUE claim.


ORDER

The August 17, 1995 rating decision which denied service 
connection for coronary artery disease, status post 
myocardial infarction, does not contain CUE. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

